10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 2:20-cv-01245-RSM Document 1-6 Filed 08/18/20 Page 1 of 16

FILED
2020 AUG 13 11:54 AM HONORABLE MARSHALL FERGUSON
KING COUNTY
SUPERIOR COURT CLERK
E-FILED

CASE #: 20-2-11324-7 SEA

IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
IN AND FOR THE COUNTY OF KING

PATRICK LEONARD TIERNEY; CASE NO. 20-2-11324-7-SEA

PLAINTIFF FIRST AMENDED COMPLAINT FOR
, DAMAGES, DECLARATORY AND

VS. INJUNCTIVE RELIEF

CARRINGTON MORTGAGE SERVICES,
LLC; AZTEC FORECLOSURE
CORPORATION OF WASHINGTON; and
THE BANK OF NEW YORK MELLON, f/d/a
THE BANK OF NEW YORK AS TRUSTEE
FOR REGISTERED HOLDERS OF CWABS,
INC., ASSET-BACKED CERTIFICATES,
SERIES 2004-5.

DEFENDANTS.

 

 

 

 

Plaintiff alleges as follows:
NATURE OF ACTION
1. This is an action for damages and injunctive relief and arising out of wrongful
conduct in connection with attempts to foreclosure of the plaintiff's property in violation of state
and federal law, including: Consumer Protection Act, RCW 19.96 et seq. (“CPA); Deed of Trust
Act, RCW 61.24 et seq. (“DTA”); Truth in Lending Act 12 USC §1601 (“TILA”); Federal Debt

Collection Practices Act, 15 USC §1692 et seq. (“FDCPA”); Real Estate Settlement Procedures

FIRST AMENDED COMPLAINT FOR DAMAGES, CREER LEGAL
INJUNCTIVE AND DECLARATORY RELIEF - | 11900 NE First STREET #300G
BELLEVUE, WA 98005
'T:(425) 404-2399 I: (425) 406-6898

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:20-cv-01245-RSM Document 1-6 Filed 08/18/20 Page 2 of 16

Act, 12 USC §2605 et seq. (“RESPA”); Fair Credit Reporting Act, 15 USC §1681 et seq.
(“FCRA”); and Equal Credit Opportunity Act, 12 USC §1640; (“ECOA”).
PARTIES VENUE AND JURISDICTION

2. Plaintiff Patrick Leonard Tierney (“Tierney”) is an individual who resides in King
County and owns the property located at 28023 140" Place NE, Duvall Washington. The
property is Tierney’s sole residence and he has lived there continually and uninterrupted since its
purchase in 1988.

3. Defendant Carrington Mortgage Services (“Carrington”’) is a foreign limited
liability company that does business in Washington. Carrington’s principal office is located in
Anaheim, California. Carrington’s agent for service of process is CT Corporation System, 711
Capitol Way South, #204, Olympia, Washington, 98501.

4, Defendant Aztec Foreclosure Corporation of Washington (“Aztec”) is a
Washington corporation. Aztec’s principal office in is Vancouver, Washington. Aztec’s agent
for service of process is LLC Management Services LLC, 145 Third Ave S, # 200, Edmonds,
WA, 98020-3593.

5. Defendant The Bank of New York Mellon, f/k/a The Bank of New York as
trustee for registered Holders of CWABS, Inc., Asset-Backed Certificates, Series 2004-5
(““Mellon’’) is a foreign bank corporation authorized to do business in Washington and maintains
an office at 1201 Third Avenue, Suite 5010, Seattle, WA 98101. Mellon’s principal office
address is 240 Greenwich St, New York, NY, 10286-0001. Mellon’s agent for service of process

in Washington is CT Corporation System, 711 Capitol Way S Ste 204, Olympia, Washington,

98501.
FIRST AMENDED COMPLAINT FOR DAMAGES, CREER LEGAL
INJUNCTIVE AND DECLARATORY RELIEF - 2 11900 NE First STREET #300G

BELLEVUE, WA 98005
'T:(425) 404-2399 I: (425) 406-6898

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:20-cv-01245-RSM Document 1-6 Filed 08/18/20 Page 3 of 16

6. This court has original and concurrent jurisdiction over the parties and claims in
this action pursuant to RCW 19.86.090; 12 USC §2614; 15 USC §1640; 15 USC §1691e; and 15
USC §1692k. Venue is proper in this court as the plaintiff resides here and the acts complained
of took place in King County.

FACTUAL ALLEGATIONS

MILA Loan

7. Tierney and his now deceased wife, Chris Tierney (“the Tierneys”) purchased
property located at 28023 NE 140" Place, Duvall Washington, parcel # 667293-01 10-09 as their
sole residence. On March 5, 2004, the Tierneys refinanced the mortgage on their home with a
$208,000 loan at 6.8% from Mortgage Investment Lending Associates (“MILA”). The loan
provided for monthly payments in the amount of $1,356.00 and a balloon payment at maturity on
April 1, 2019. The loan was secured by a deed of trust pursuant to which Mortgage Electronic
Registration Systems, Inc. (“MERS”) was designated as the sole nominee of MILA and
beneficiary under the deed of trust.

8. On July 2, 2007, MILA filed a Chapter 11 Voluntary Petition for bankruptcy in
the US Bankruptcy Court for the Western District of Washington, Case No. 07-13059-KAO.
On August 3, 2011, MERS executed an assignment that purported to assign all interest in the
Tierney note and the deed of Trust to Mellon. Thereafter, Carrington acted as servicer on the
loan. On June 28, 2012, MILA was dismissed from bankruptcy.

Financial Crisis and Default

9. In May 2018, Tierney was diagnosed with advanced non-Hodgkin’s lymphoma.
He underwent immediate and aggressive treatment. While the treatment was successful, it left

the Tierneys with uncovered medical expenses. In February 2019, while still in follow-up cancer

FIRST AMENDED COMPLAINT FOR DAMAGES, CREER LEGAL
INJUNCTIVE AND DECLARATORY RELIEF - 3 11900 NE First STREET #300G
BELLEVUE, WA 98005
'T:(425) 404-2399 I: (425) 406-6898

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:20-cv-01245-RSM Document 1-6 Filed 08/18/20 Page 4 of 16

care, Tierney was terminated from his employment, without notice or warning. Shortly prior to
Tierney’s termination, Chris Tierney was advised that her employer was moving out of state and
that her position would be eliminated in mid-year. Both commenced the search for new jobs.

10. Tierney’s job search efforts were halted in May 2019, when he suffered serious
injury to his right knee as a result of a chainsaw accident. He underwent emergency surgery that
left him unable to walk for three months. In April 2019, while Tierney was still recovering from
the accident and subsequent surgery, Chris Tierney died suddenly. At that point, the Tierneys
were two months behind on their mortgage payments.

Request for Mortgage Assistance

11. Chris Tierney handled all aspects of the family finances including the payment of
all monthly bills. At the time of Chris Tierney's death, Leonard Tierney did not know what was
owed on the house, the amount of the monthly mortgage payments or even the identity of the
mortgage holders. Copies of old mortgage statements in the house revealed Carrington to be the
holder of the first mortgage.

12. On April 30, 2019, Tierney’s attorney contacted Carrington, advised of Chris
Tierney’s death and that Tierney would need for mortgage assistance given the events of the
prior year. Carrington requested a copy of the death certificate, which was thereafter provided
via fax.

13. Seven days later, on May 7, 2019, Carrington sent Tierney a Notice of Pre-
Foreclosure Options. The letter set forth various forms of mortgage assistance, including a
mortgage modification. The letter further stated that Tierney had 30 to give notice of his interest
in obtaining mortgage assistance and that, if he so elected, he would thereafter have another 60

days to schedule an in-person meeting with Carrington before a Notice of Default would be

FIRST AMENDED COMPLAINT FOR DAMAGES, CREER LEGAL
INJUNCTIVE AND DECLARATORY RELIEF - 4 11900 NE First STREET #300G
BELLEVUE, WA 98005
'T:(425) 404-2399 I: (425) 406-6898

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:20-cv-01245-RSM Document 1-6 Filed 08/18/20 Page 5 of 16

issued. On May 14, 2019, Tierney’s attorney contacted Carrington by phone and reiterated
Tierney’s desire to seek mortgage assistance. The Carrington agent advised that Carrington’s
Request for Mortgage Assistance (“RMA”) application could be found on its website.

14. Regarding mortgage assistance, the Carrington website states:

Carrington is committed to the dream of homeownership, and we realize that

sometimes unforeseen situations can cause financial hardships. These hardships

can impact the ability of some homeowners to make monthly mortgage payments.

If you need assistance to get back on track, we have a variety of options that may

be available to you.

15. Tierney completed the RMA application and submitted it to Carrington on May
31, 2019, along with the requested supporting documentation. On June 4, 2019, Carrington
acknowledged receipt of Tierney’s application requested additional documents. Three days later,
on June 7, 2019 Carrington sent Tierney a letter stating that it had received no response to its
Notice of Pre-Foreclosure Options and its efforts to contact Tierney had been unsuccessful. The
letter further stated: “It is critical that you contact us immediately so that we can assist you in
keeping your home and avoiding foreclosure.”

16. On June 24, 2019, Tierney faxed to Carrington the additional documents it
requested in connection with his RMA application. The fax confirmation reveals that the
documents were successfully transmitted to the fax number provided by Carrington. Tierney
received no objection to the documents provided on June 24 nor was he advised that further
documents were required. One monthly later, on July 24, 2019, Carrington notified Tierney that

it had “cancelled” his RMA application on the grounds that it did not receive the documents that

Tierney faxed to Carrington, on June 24, 2019.

FIRST AMENDED COMPLAINT FOR DAMAGES, CREER LEGAL
INJUNCTIVE AND DECLARATORY RELIEF - 5 11900 NE First STREET #300G
BELLEVUE, WA 98005
'T:(425) 404-2399 I: (425) 406-6898

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:20-cv-01245-RSM Document 1-6 Filed 08/18/20 Page 6 of 16

17. Three and a half weeks later, on August 19, 2019, Carrington, as attorney-in-fact
for Mellon executed an assignment that purported to assign to Mellon all of Mellon’s right, title
and beneficiary interest in the March 4, 2004 note and deed of trust. On the same day as the
assignment, Carrington appointed Aztec as the successor trustee. The assignment was recorded
on August 26, 2019. The appointment of Aztec as successor trustee was recorded on August 27,
2019.

18. Ami Bhavsar (“Bhavsar”), Carrington’s Supervisor of Pre-Foreclosure
Compliance, sign two affidavits on August 19, 2019, along with the assignment and appointment
of trustee. In the first, Bhavsar attested under penalty of perjury that Mellon was the holder of
any promissory note secured by the March 5, 2004 deed of trust. The second was a loss
mitigation form in which Bhavsar attested, under penalty of perjury, that Carrington contacted
Tierney to explore options to avoid foreclosure, that Tierney responded, but did not request a
meeting.

19. | On the same day that Carrington recorded the appointment of Aztec as successor
trustee, Tierney found an undated document taped to his front door that read:

NOTICE REQUIRED BY THE
FAIR DEBT COLLECTIONS PRACTICES ACT

(15 USC Section 1692 ET. SEQ.)

The following information is provided to you pursuant to the Federal Fair
Debt Collections Practices Act.

1. As of August 16, 2019, our client has advised that the amount of the
unpaid principal balance is $153,693.34.

2. The creditor to whom the debt is owned is Carrington Mortgage Services,
LLC as servicer for The Bank of New York Mellon f/k/a The Bank of
New York as trustee for registered Holders of CWABS, Inc., Asset-
Backed Certificates, Series 2004-5.

FIRST AMENDED COMPLAINT FOR DAMAGES, CREER LEGAL
INJUNCTIVE AND DECLARATORY RELIEF - 6 11900 NE First STREET #300G
BELLEVUE, WA 98005
'T:(425) 404-2399 I: (425) 406-6898

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:20-cv-01245-RSM Document 1-6 Filed 08/18/20 Page 7 of 16

3. The Fair Debt Collection Practices Act entitles you to dispute the debt, or
any portion thereof, within thirty (30) days of your receipt of this notice.
If you do not dispute the debit within this period, it will be assumed to be
valid by this office.

5. The Fair Debt Collection Practices Act does not require that we wait until
thirty (30) days from the date you receive this notice before initiating
foreclosure proceedings to foreclose your Deed of Trust/Mortgage. In the
event we do initial foreclosure proceedings to foreclose your Deed of
Trust/Mortgage within thirty (30) days from the date you receive this
notice, you will still retain the right to dispute the debt, or any portion
thereof. . . .

20. On August 30, 2019, Tierney responded in writing the foregoing undated notice
stating that he had already submitted an application for mortgage assistance, that he had
submitted all documents requested by Carrington and that he is not willing to waive any of the
rights to which he is entitled under the law. To the extent that Carrington considered his prior
RMA “cancelled,” Tierney stated his letter should be considered as his formal written request for
mortgage assistance. Tierney sent his letter via U.S. Mail, email and fax. Carrington did not
respond to Tierney’s letter of August 30, 2019. In the three months that followed, Tierney heard
nothing from Carrington regarding his RMA.

21. | Because Carrington was ignoring communication from Tierney, on December 3,
2019, Tierney’s attorney to Carrington a formal written request for a meeting. The letter was
sent by U.S. Mail, email and fax. Carrington did not respond to the December 3 letter. Rather,
on December 6, 2019, Carrington taped to Tierney’s door a Notice of Foreclosure and Notice of
Trustee’s Sale, which scheduled a public auction of the home on April 17, 2020.

22. | On December 10, 2019, Carrington sent Tierney notice of what it characterized as

an initial loss mitigation application dated December 3, 2019. On January 11, 2019, Carrington

declared the December 3 application as complete. Two days later, on January 13, 2019,

FIRST AMENDED COMPLAINT FOR DAMAGES, CREER LEGAL
INJUNCTIVE AND DECLARATORY RELIEF - 7 11900 NE First STREET #300G
BELLEVUE, WA 98005
'T:(425) 404-2399 I: (425) 406-6898

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:20-cv-01245-RSM Document 1-6 Filed 08/18/20 Page 8 of 16

Carrington denied the request for mortgage assistance on the grounds that the loan had matured.
The January 13, 2019 denial letter went on to state that Tierney was “conditionally approved” for
a home liquidation.

23. Tierney had repeatedly advised Carrington that he wanted to pursue every
available option to save his home and he certainly never requested home liquidation. At this
point, it was clear to Tierney that Carrington had no intention of reviewing his RMA in good
faith and that it was determined to foreclosure on his home. As such, Tierney began investing
all options, including a reverse mortgage and legal intervention.

24. Randall Lowell (“Lowell”) is a HUD certified housing counselor and agreed to
review the facts and circumstances surrounding Carrington’s handling of Tierney’s request for
mortgage assistance and the foreclosure proceeding. Tierney provided Carrington with written
authority permitting Carrington to speak directly with Lowell.

25. On April 7, 2020, Carrington sent Tierney a letter which purports to acknowledge
that, on April 3, 2020, Tierney requested that Carrington proceed with a “Short Sale and/or
Deed-in-Lieu of Foreclosure.” Tierney never made such a request, nor would he as he has
significant equity in the property — far in excess of the principal due on the Carrington loan.

26. Lowell contacted Carrington and demanded that it produce evidence of Tierney’s
purposed request for a short sale. Carrington refused. After further pressing a Carrington
representative advised Lowell that the request was made by Chris Tierney. Chris Tierney died
almost a year prior to her purported request for a short sale.

BH. The mystery surrounding Carrington’s April 7, 2020 “short sale” letter was

further compounded by a separate letter that it sent on the same day. The “second” April 7 letter

reads:
FIRST AMENDED COMPLAINT FOR DAMAGES, CREER LEGAL
INJUNCTIVE AND DECLARATORY RELIEF - 8 11900 NE First STREET #300G

BELLEVUE, WA 98005
'T:(425) 404-2399 I: (425) 406-6898

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:20-cv-01245-RSM Document 1-6 Filed 08/18/20 Page 9 of 16

This is a legally required notice. We are sending this notice to you
because the mortgage account is delinquent. We want to notify you of
possible ways to avoid losing your home.

The mortgage assistance options listed included a repayment plan, a special forbearance
and a loan modification.

28. The next day, on April 8, 2020, Carrington sent Leonard yet another letter stating
that his most recent RMA application had been denied on the grounds that Tierney had
voluntarily “opted out” of the process. At no time did Tierney opt out of the loss mitigation
process. To the contrary, Tierney has consistently and continually urged Carrington to work
with him to find a resolution short of foreclosure.

29. At this point, Tierney had been given four reasons for the denial of his RMA: 1)
Tierney’s purported failure to submit all requested documents; 2) Carrington’s inability modify a
matured loan; 3) Tierney’s purported election to proceed with a short sale; and 4) Tierney’s
purported election to “opted out” of the loss mitigation process. All offered grounds are based
upon patently false information.

30. | Given countless defects in the response to his May 31, 2019 application and the
inaccurate and misleading record it created, Tierney completed a new RMA application and
submitted to Carrington along with the supporting documents on April 23, 2020. Carrington
acknowledged the application on May 1, 2020 and requested that he provide 30 consecutive days
of computer generated pay stubs, by May 16, 2020.

a1: On May 8, 2020, Tierney provided Carrington with the requested paystubs.
Greyson Taylor (“Taylor”), a Carrington Loss Mitigation Document Specialist thereafter advised

Lowell that it could be several weeks before a decision is made.

FIRST AMENDED COMPLAINT FOR DAMAGES, CREER LEGAL
INJUNCTIVE AND DECLARATORY RELIEF - 9 11900 NE First STREET #300G
BELLEVUE, WA 98005
'T:(425) 404-2399 I: (425) 406-6898

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:20-cv-01245-RSM Document 1-6 Filed 08/18/20 Page 10 of 16

32. During this time, Aztec served Tierney a Notice of Continuance of the foreclosure
auction to July 24, 2020. Lowell contacted Inna Zagariya (“Zagariya”) Aztec’s Vice President,
advised that Tierney’s April 23, 2020 RMA application was under review and requested a
continuance of the foreclosure auction pending such review. Zagariya advised Lowell that the
sale had already been postponed.

33. By July 14, 2020, Tierney had yet to receive written confirmation that July 24
auction had been postponed. That morning Lowell called Zagaryia at Aztec seeking
confirmation. Lowell was advised that Zagaryia was in a meeting. Lowell requested that she
return his call and confirm that the auction had been postponed. Lowell sent Zagaryia a follow
up email and requested that she let him know, as soon as possible, so that Tierney could avoid
filing a complaint and a motion fora TRO. Zagaryia did not return Lowell’s call or email.

34. Unable to reach Zagaryia, Lowell called Carrington seeking confirmation that the
foreclosure sale had been postponed, pending the review of Tierney’s RMA application.
Carrington representative “Jeff” advised Lowell that Carrington denied Tierney’s RMA
application two months prior, on May 12, 2020, and that the auction was therefore scheduled to
go forward on July 24, 2020. Lowell advised that Tierney did not receive a denial letter in May
and that he understood that his application was still under review. Jeff advised that the letter was
sent via email to Tierney to May 12. Lowell requested a copy of the May 12, 2020 letter. Jeff
advised that he was not authorized to release a copy.

aD: Over the following two hours, Lowell was transferred numerous times. All agents
denied Lowell’ request for a copy of the May 12, 2020 denial letter and refused to voluntarily
continue the auction. Ultimately, Lowell was transferred to Jesse Reyes (“Reyes”), a specialist

in Carrington’s loss mitigation department. Lowell explained the circumstances to Reyes —

FIRST AMENDED COMPLAINT FOR DAMAGES, CREER LEGAL
INJUNCTIVE AND DECLARATORY RELIEF - 10 11900 NE First STREET #300G
BELLEVUE, WA 98005
'T:(425) 404-2399 I: (425) 406-6898

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:20-cv-01245-RSM Document 1-6 Filed 08/18/20 Page 11 of 16

including Zagariya’s prior representation that the auction had been continued and Carrington’s
failure to provide Tierney with the May 12, 2020 denial letter. Lowell advised Reyes that
Tierney would be forced to file suit and seek a TRO if the auction was not continued. Reyes
relayed the request to his supervisor who refused to continue the auction. Lowell asked to speak
with the supervisory directly. Reyes stated that such was not possible. After numerous requests,
Reyes finally agreed to email Lowell the May 12, 2020 letter. Reyes further agreed to email the
entire legal team regarding the situation and assured Lowell that someone would be in touch.

36. By the afternoon, Lowell had not heard back from Zagaryia at Aztec or any
member of the legal department at Carrington. He called Carrington again and spoke with
representative Tammy. Tammy advised Lowell that Carrington tried 18 times to reach Tierney
by phone regarding the May 12, 2020, but its efforts were unsuccessful. Lowell asked why
Carrington did not send the denial letter to him Tierney’s counsel, both of whom are authorized
representatives. Tammy advised that Carrington’s policy prohibits employees from contacting a
borrower’s agent directly, even if authorized in writing, unless it has a cease and desist order
from the borrower. Tammy confirmed that the auction remained on calendar for July 24, 2020
and that there was nothing that could be done about it. Lowell asked to speak with her
supervisor. Tammy advised that the denial of Tierney’s RMA application was made “at the
director level,” and, therefore, her supervisor could not help. Tammy further advised that
“directors don’t talk to the public.”

a1: That afternoon, Lowell received the email copy of the May 12, 2020 denial letter.
The letter stated that its evaluation was based upon a finding that Tierney’s gross income was $0
(notwithstanding the paystubs provided on May 8) and that the loan was past maturity. While

the letter advised Tierney of his right appeal the decision, the deadline to do so expired 34 days

FIRST AMENDED COMPLAINT FOR DAMAGES, CREER LEGAL
INJUNCTIVE AND DECLARATORY RELIEF - 11 11900 NE First STREET #300G
BELLEVUE, WA 98005
'T:(425) 404-2399 I: (425) 406-6898

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:20-cv-01245-RSM Document 1-6 Filed 08/18/20 Page 12 of 16

prior, on June 11. Despite the objective evidence of the gross mishandling of Tierney’s RMA
applications, Carrington and Aztec emphatically refused to continue the July 24, 2020 auction.

38. Tierney began preparation of the complaint in this action and the ex parte
application for a temporary restraining order. On the afternoon of July 16, 2020 (almost three
full business days since Lowell’s email) Zagaryia responded to Lowell’s request for confirmation
that the sale had been continued. Zagaryia apologized for the delay and stated that she asked
Carrington for permission to continue the auction, that her request was denied and that the
auction would therefore proceed on July 24, 2020.

39. On July 17, 2020 Tierney filed his original complaint in this action, along with an
exparte application for a temporary restraining order. A telephonic hearing was held on July 21,
2020, before Commissioner Bradford Moore. Counsel for Carrington and Aztec appeared.
After oral argument from all parties, Commission Moore granted Tierney’s motion, cancelling
the July 24 auction. In support of his order, Commission Moore made the following findings:

This Court finds that Tierney is entitled to equitable relief based upon evidence
presented that the conduct and statements of Defendants lulled Tierney to believe
that the July 24, 2020 foreclosure auction had been postponed. On July 15, 2020,
Tierney learned for the first time that the auction had not been postponed. By that
time, Tierney had no ability to prevent the sale other than by filing the pending ex
parte application for injunctive relief. Neither Carrington nor Aztec offered
evidence or argument in opposition to this finding (emphasis added).

_FIRST CAUSE OF ACTION

Violation of Washington CPA
(Against all defendants)

40. Plaintiff repeats, realleges and incorporates herein by reference the allegations of
paragraphs 1-39 of this complaint as though set forth at length herein.

41. The conduct alleged herein was in violation of state and federal law, including the
DTA, RESPA, TILA, FDCPA, FCRA, and FCOA. Such conduct constitutes unfair and

deceptive acts that impact the public interest.

FIRST AMENDED COMPLAINT FOR DAMAGES, CREER LEGAL
INJUNCTIVE AND DECLARATORY RELIEF - 12 11900 NE First STREET #300G
BELLEVUE, WA 98005
'T:(425) 404-2399 I: (425) 406-6898

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:20-cv-01245-RSM Document 1-6 Filed 08/18/20 Page 13 of 16

42. Asadirect and proximate result of such conduct, Tierney has suffered general and

special damages in an amount to established at trial.

_SECTION CAUSE OF ACTION
Violation of the Real Estate Settlement Procedures Act
(Against Carrington)

43. Plaintiff repeats, realleges and incorporates herein by reference the allegations of
paragraphs 1-39 and 41-42 of this complaint as though set forth at length herein.

44. RESPA and Regulation X impose specific obligations and restrictions on
servicers when responding to a borrower’s request for mortgage assistance. RESPA further
provides that a servicer “shall not fail to take timely action” in response to a borrower’s request
that seeks to avoid foreclosure. 12 USCA §2605(k). A servicer whose conduct is in violation of
RESPA is liable to the borrower for actual and statutory damages.

45. — Asadirect and proximate result of Carrington’s violations of RESPA, Tierney

has suffered general and special damages in an amount to established at trial.

THIRD CAUSE OF ACTION
Violation of the Fair Debt Collection Practices Act
(Against Mellon and Carrington)

46. Plaintiff repeats, realleges and incorporates herein by reference the allegations of
paragraphs 1-39 and 41-42 of this complaint as though set forth at length herein.

47. — Mellon and Carrington are “debt collectors’ under the FDCPA. The conduct of
Mellon and Carrington alleged herein violated the FDCPA. As a direct and proximate result of

such conduct, Tierney has suffered general and special damages in an amount to established at

trial.
Il
H/
FIRST AMENDED COMPLAINT FOR DAMAGES, CREER LEGAL
INJUNCTIVE AND DECLARATORY RELIEF - 13 11900 NE First STREET #300G

BELLEVUE, WA 98005
‘T:(425) 404-2399 I: (425) 406-6898

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:20-cv-01245-RSM Document 1-6 Filed 08/18/20 Page 14 of 16

FOURTH CAUSE OF ACTION
Violation of the Truth in Lending Act
(Against Mellon)

48. Plaintiff repeats, realleges and incorporates herein by reference the allegations of
paragraphs 1-39 and 41-42 of this complaint as though set forth at length herein.

49. The March 2004 MILA loan was a credit transaction subject to the right of
recission under 15 USC §1635 and 12 CFR 1026.23. MILA violated these provisions by failing
to provide Tierney with required notices at the time of the loan. Claims for damages under
TILA are subject to equitable tolling until such time as the borrower discovers or has reason to
discover the violations.

50. Asaresult of Mellon’s violation of TILA, Tierney is entitled to:

(a) Recission of the transaction or, alternatively, a recoupment and offset;
(b) Termination of any security interest in the property that was created under the
transaction;
(c) Forfeiture and return of the loan proceeds; and
(d) Statutory damages in the amount of $4,000 per incident for the disclosure
violations.
FIFTH CAUSE OF ACTION
Violation of Equal Credit Opportunity Act
(Against Mellon and Carrington)

51. Plaintiff repeats, realleges and incorporates herein by reference the allegations of
paragraphs 1-39 and 41-42 of this complaint as though set forth at length herein.

S2. The ECOA imposes obligations and restrictions creditors when extending credit,

including a duty to provide written notice of the specific reasons for adverse action taken against

an applicant for credit. By submitting an application for mortgage assistance, Tierney was an

FIRST AMENDED COMPLAINT FOR DAMAGES, CREER LEGAL
INJUNCTIVE AND DECLARATORY RELIEF - 14 11900 NE First STREET #300G
BELLEVUE, WA 98005
'T:(425) 404-2399 I: (425) 406-6898

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:20-cv-01245-RSM Document 1-6 Filed 08/18/20 Page 15 of 16

applicant for credit under the ECOA. The conduct of Mellon and Carrington in connection with
the review and processing of Tierney’s RMA application was in violation of the ECOA.

53. Asa direct and proximate result of the wrongful conduct of Mellon and
Carrington, Tierney has suffered general and special damages in an amount to established at the

time of trial.

SIXTH CAUSE OF ACTION

Negligence
(Against all Defendants)

54. Plaintiff repeats, realleges and incorporates herein by reference the allegations of
paragraphs 1-39 and 41-42 of this complaint as though set forth at length herein.

55. Defendants have a duty to use reasonable care when assessing a borrower’s
mortgage assistance options and to make a good faith attempt to avoid foreclosure. Defendants
breached these duties by taking affirmative action that undermined Tierney’s RMA in order to
force his home into foreclosure.

56. | Asadirect and proximate result of wrongful acts of the defendants, Tierney has

suffered general and special damages in an amount to be established at trial.

SEVENTH CAUSE OF ACTION
Declaratory and Injunctive Relief
(Against all Defendants)
57. Plaintiff repeats, realleges and incorporates herein by reference the allegations of

paragraphs 1-39 and 41-42 of this complaint as though set forth at length herein.
58. A controversy exists regarding the rights and obligations of the parties under the
MILA note and deed of trust which requires a judicial declaration and/or a permanent injunction

prohibiting defendants from exercising rights under the March 2004 deed of trust.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for the following relief:

FIRST AMENDED COMPLAINT FOR DAMAGES, CREER LEGAL
INJUNCTIVE AND DECLARATORY RELIEF - 15 11900 NE First STREET #300G
BELLEVUE, WA 98005
'T:(425) 404-2399 I: (425) 406-6898

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:20-cv-01245-RSM Document 1-6 Filed 08/18/20 Page 16 of 16

9.

A permanent injunction precluding defendants from foreclosing on the March 2004
deed of trust and precluding defendants from attempting to sell the Duvall property;
Declaration that the defendants’ security interest in the subject property is void;
Declaration of the rights and obligations of the parties under the March 5, 2004
MILA note and deed of trust;

Recission of the March 2004 transaction or, alternatively, recoupment and offset
Judgment in favor of Tierney and against all defendants in all claims asserted against
them in this action;

An award of general and special damages, in an amount to be proven at trial;

An award of punitive damages, treble damages and statutory penalties as permitted by
law;

An award of attorneys’ fees and costs as permitted law, including but not limited to
RCW 19.86.090; 12 USC §2605; 12 USC §2607; 15 USC §1691e; 15 USC §1692k;
and 12 USC §1681n.

An award of pre-judgment interest; and

10. All such further relief as the court deems just and proper.

Dated: August 13, 2020 CREER LEGAL

Erica A. St. Louis
WSBA # 28793
Counsel for Platiniff

 

FIRST AMENDED COMPLAINT FOR DAMAGES, CREER LEGAL
INJUNCTIVE AND DECLARATORY RELIEF - 16 11900 NE First STREET #300G

BELLEVUE, WA 98005
‘T:(425) 404-2399 I: (425) 406-6898

 
